Chief Justice Robertson
delivered the Opinion of (he Court.
At the instance of William Hays, the defendant in error, the circuit judge of Favette gave judgment in his favor against the plaintiff in error, as clerk of the county court of said county, for the amount of a fee hill exhibited by the defendant, and purporting to have been issued by the plain-.¡A? 1 1 a j r
There seems to have been no appearance by the plaintiff in error until after the judge had taken time and was in the act of rendering judgment. We cannot, therefore, presume that any fact was proved or admitted after such appearance. Consequently, so far as the question of jurisdiction is concerned, the principle settled in Tevis vs. Craig, VI Mon. 7, must he decisive This record does not shew that the defendant in error resided in Fayette county.
Wherefore, for want of record evidence of a fact," indispensable to the jurisdiction of the circuit judge, the judgment is reversed.